Case: 10-40789     Document: 00511517374          Page: 1    Date Filed: 06/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2011
                                     No. 10-40789
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ENRIQUE GOMEZ-RODRIGUEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:08-CR-886-3


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Enrique Gomez-Rodriguez pleaded guilty to conspiracy to possess with
intent to distribute cocaine and was sentenced to a 90-month prison term.
Judgment was entered on January 7, 2010, and his undated notice of appeal was
filed in the record on August 13, 2010. Gomez-Rodriguez’s notice of appeal was
filed more than seven months after the final judgment was entered and beyond
the time for extending the appeal period under Federal Rule of Appellate
Procedure 4(b)(4). See F ED. R. A PP. P. 4(b)(1)(A)(i), (b)(4). Gomez-Rodriguez did

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-40789   Document: 00511517374    Page: 2   Date Filed: 06/22/2011

                                No. 10-40789

not file a timely notice of appeal, and he has not asserted any ground for
excusable neglect. Therefore, his appeal is DISMISSED as untimely. See United
States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006). Accordingly, his
motions for appointment of counsel and to proceed in forma pauperis on appeal
are DENIED AS MOOT.




                                      2